Debn, Judge,
concurring. I concur with what is said in the majority opinion. Further, on pages 31 and 79 of State Highway Department of Georgia, Standard Specifications, Yol. I, Construction of Roads and Bridges, dated May 1, 1956, the words and terms “contract,” “contractor” and “contractor’s responsibility for the work” are defined. The formal contract sub judice *774embraces as a part of the proposal for performance of said work, special provisions and supplemental specifications attached thereto, and the Standard Specifications Vols. I and II dated May 1, 1956.
The proposal and contract clearly indicate that Sowega Contracting Co. and Hewitt Contracting Co. are designated as the “contractor” and that both jointly assume the legal responsibility to perform all work under said contract. This would include providing and producing asphalt mix in the paving of the roadways. However, there is no contention here that the work has not been performed by the Sowega-Hewitt combination, or that the Highway Department has not received all that it contracted for, or that it has not paid all that it owes to the Sowega-Hewitt combination under the decision of its own engineers who are set up in the contract as the final arbiters of amount. The complaint of Hewitt is that, by conduct on the part of the engineers amounting to fraud Hewitt individually has been damaged in an additional sum through being forced to perform additional unnecessary work with which Sowega was not concerned. Hewitt, then, is saying that there was a fraudulent breach of the contract which concerned it alone. Where one contracts to perform work for a governmental agency, and is injured by such a breach, a choice of remedies ensues. “The contractor could repudiate the contract because of its breach by the county and bring suit to have it declared rescinded, and to recover such damages as he was entitled to under the rescission. Supreme Council American Legion of Honor v. Jordan, 117 Ga. 808 (45 SE. 33). Or he might sue for a breach of the contract and recover from the county such damages as he was entitled to on account of the breach of the contract by the county. Alabama Gold Life Ins. Co. v. Garmany, 74 Ga. 51.” Decatur County v. Praytor, Howton & Co., 165 Ga. 742, 756 (142 SE 73). Under the allegations of the petition the alleged failure to exercise an honest judgment by the State Highway Department engineers which it is urged amounted to fraud was committed not against Sowega but against Hewitt alone, and Hewitt alone being damaged thereby is alone entitled to bring this action. There is no way by which it could legally compel Sowega. to join as a plaintiff in this suit, Sowega *775is not interested in its determination, and to say that the action is necessarily joint would be to leave up to a third party a determination of whether Hewitt’s claim is rightful, with the result that either Hewitt would be barred at the caprice of a third party or Sowega would be forced into litigation in which it had no interest.
Further, “while it is the general rule that where a contract is made with several jointly, all should sue for the breach, this is not necessary when a good reason is shown to the contrary.” Bernstein v. Fagelson, 38 Ga. App. 294, 296 (143 SE 237). Taking as true the allegations of this petition, we find the following: (1) by stipulation, it appears that the State Highway Department had paid to the Sowega-Hewitt combination jointly all sums owing under the contract if the decision of its engineers be correct; (2) Sowega has received all money which it claims due it under the contract and is fully satisfied; (3) the claim for the sum in dispute here was filed by Hewitt alone in its individual capacity for an alleged fraudulent breach of contract affecting it alone; (4) under section 9.08 of the Standard Specifications, Vol. I, at the expiration of 120 days from date of tender of final payment (in this case, the $87,548.80), no suit having been filed, the contractor “is forever debarred and estopped from any recovery or claim whatsoever under the terms of this Contract”; and (5) the stipulation in this case dated August 12, 1964, shows that this payment was made prior to that date, from which it follows that Sowega has no right of action on this contract which can be urged against the Highway Department under any circumstances. Indubitably, if Sowega has no right of action against the Department, this constitutes “good reason” for not forcing Sowega to litigate Hewitt’s controversy regarding damages allegedly due it individually for a breach of contract which resulted in damages to it alone.
I am authorized to state that Presiding Judge Bell and Judge Jordan concur with what is said herein.